Citation Nr: 0519015	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Whether the veteran is entitled to VA outpatient dental 
treatment for a non-service-connected condition.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to April 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA).  In December 2003, the 
Board remanded the veteran's appeal for further evidentiary 
development.  


FINDINGS OF FACT

1.  The veteran separated from military service in April 
1969, he filed the current claim in January 2001, and caries 
was the cause of his tooth loss.

2.  The preponderance of the evidence of record is against 
finding that the veteran is service connected for any dental 
disability; was discharged from military service after 
October 1, 1981, and filed a timely application for dental 
treatment; had in-service dental trauma; was a prisoner of 
war; that he has a dental disability which aggravates an 
already service connected medical disability; that he is in 
receipt of a 100 percent schedular rating or a total rating 
based on individual unemployability; that he requires dental 
treatment for participation in a Chapter 31 rehabilitation 
program; that he receives treatment under Chapter 17 and the 
dental treatment is necessary because it is complicating the 
medical condition for which he receives Chapter 17 treatment; 
that he is seeking completion of treatment for a dental 
condition that was started while hospitalized at a VA 
facility; or that he is seeking treatment that is needed as a 
humanitarian service on an emergency basis.


CONCLUSIONS OF LAW

1.  The veteran does not meet the criteria for service 
connection for compensation purposes for loss of his upper 
and lower teeth.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.381 (2004).

2.  The veteran does not meet the criteria for VA outpatient 
dental treatment for a non-service-connected condition.  
38 U.S.C.A. §§ 1712, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.381, 17.47, 17.161, 17.162, 17.163, 17.165, 17.166 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In the December 2003 Board remand and an April 2004 letter, 
VA notified the claimant that he was responsible to support 
his claims with appropriate evidence.  He was also informed 
that VA would attempt to obtain all relevant evidence in the 
custody of any VA or private facility he identified.  He was 
advised that it was his responsibility to either send medical 
treatment records from private health care providers 
regarding treatment for his disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also advised of the VCAA in 
the August 2002 statement of case.  Further, the Board 
remand, the letter, the August 2002 statement of the case, 
and the March 2005 supplemental statement of the case 
notified the veteran of the regulations governing claims for 
service connection and outpatient dental treatment.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, while the veteran did not 
identify the location of any relevant evidence either before 
or after receiving his VCAA notice, nonetheless the RO 
obtained and associated with the claims file his service 
medical records and the claimant was afforded a VA 
examination in October 2004 to obtain medical opinion 
evidence needed to adjudicate his claims.  

To the extent pertinent the record shows that the appellant 
was advised of what evidence VA had requested, received 
and/or not received in the August 2002, statement of the 
case, the December 2003 Board remand, the April 2004 letter, 
and the March 2005 supplemental statement of the case.  

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claims

The veteran and his representative contend that the appellant 
is entitled to dental services from VA because all his teeth 
were pulled while on active duty as a result of another 
medical condition.  He also claims that his teeth were pulled 
in error, as his teeth were not the actual cause of any 
suspected medical condition.  It is also claimed that in-
service dental treatment was not completed because the 
veteran never underwent needed remedial lower jaw surgery 
that would have enabled lower dentures to fit.  Finally, it 
is requested that the veteran be afforded the benefit of the 
doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Service Connection for a Dental Condition

As to the claim of entitlement to service connection for 
dental trauma for compensation purposes, since February 1994 
VA regulations were changed to limit service connection for 
noncompensable dental disabilities (i.e., replaceable missing 
teeth, carious teeth, alveolar abscesses, periodontal 
diseases such as pyorrhea and Vincent's stomatitis) to 
treatment purposes only.  See 38 C.F.R. § 4.149 (1995); 
38 C.F.R. § 3.381 (2004); Simington v. West, 11 Vet. App. 41 
(1998).

With the above criteria in mind, the veteran's in-service 
dental records appear to show that all of his upper and lower 
teeth were extracted.  At his first in-service dental 
examination rampant caries were evident, and on review of the 
file, an October 2004 VA examiner opined that "[a]s far as 
the reason for the extraction of the [veteran's] teeth[, 
while] the [in-service] dental record[s] never listed a 
formal diagnosis[,] it is readily apparent that rampart 
caries was the cause of tooth loss." 

Therefore, because the record shows that the veteran 
separated from military service in April 1966, he filed the 
current claim in January 2001, and because caries was the 
cause of tooth loss, the claim of entitlement to service 
connection for loss of teeth for compensation purposes is 
legally insufficient under 38 C.F.R. § 3.381 and must be 
denied.  

Entitlement to Outpatient Dental Treatment

As to the claim of entitlement to outpatient dental 
treatment, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including the filling or extraction 
of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  Teeth noted as normal at 
entry will be service-connected for treatment purposes if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).  Notably, however, the 
following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Extractions or other residuals from in-service treatment are 
not "Dental Trauma," within the meaning of VA law and 
regulation.  VAOPGCPREC 5-97; 62 Fed.Reg. 15566 (1997).  

Furthermore, the applicable laws and regulations set forth 
the following statutory prerequisites to be eligible for 
outpatient dental treatment: service connection must be in 
effect for a dental disability; the claimant must have been 
discharged from military service after October 1, 1981, and 
file a timely application for dental treatment; there must 
have been in-service dental trauma; the appellant was a 
prisoner of war (POW) for a certain number of days; the 
current dental disability must be aggravating an already 
service connected medical disability; the claimant is already 
in receipt of a 100 percent schedular rating or a total 
rating based on individual unemployability; the treatment is 
necessary for participation in a Chapter 31 rehabilitation 
program; the appellant is already receiving treatment under 
Chapter 17 and the dental treatment is necessary because it 
is complicating the medical condition for which he receives 
Chapter 17 treatment; the outpatient dental treatment is 
needed to complete dental treatment that he started to 
receive while hospitalized at a VA facility; and/or the 
dental treatment is needed as a humanitarian service on an 
emergency basis.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§ 3.381(b), 17.47, 17.123, 17.161, 17.162, 17.163, 17.165, 
17.166.

Initially, the Board notes that none of the veteran's 
extracted teeth are entitled to service connection for the 
reasons explained above.  Moreover, because the claimant 
separated from military service in April 1966 he has never 
been entitled to one time dental care under 38 U.S.C.A. 
§ 1712(a)(2).  In this regard, the Court in Mays v. Brown, 
5 Vet. App. 302 (1993), held that the time to file a claim 
for one time dental care under 38 U.S.C.A. § 1712(a)(2) may 
be tolled by the failure to provide the veteran with notice 
of this right upon his separation from military service.  
However, this tolling provision does not help the current 
veteran because he was never entitled to this one time dental 
care under 38 U.S.C.A. § 1712(a)(2), because he separated 
from military service prior to October 1, 1981.  Likewise, 
while one could argue that there was in-service dental 
trauma, "dental trauma" as this term is used by 38 U.S.C.A. 
§ 17.161(c) has never included the results of mere dental 
treatment.  VAOPGCPREC 5-97.  Furthermore, a review of the 
record does not show, and the veteran does not argue, that he 
meets any of the other statutory prerequisites listed above 
to qualify for outpatient dental treatment.  

Therefore, the claim must be denied. 

Conclusion

In reaching the above conclusions, the Board considered the 
veteran's as well as his representative written statements to 
the RO.  However, the statements do not constitute competent 
medical evidence because the record does not show that these 
laypersons have specialized medical knowledge regarding 
either the etiology of a dental disease or the diagnosis of a 
dental condition.  Therefore, they are not competent to 
provide medical opinion evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, the statements do not 
act as probative evidence as to the issues on appeal.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a dental condition is 
denied.

Entitled to VA outpatient dental treatment for a non-service-
connected condition is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


